                                                                          USDCSDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC#: ---=---c=---=-=-
UNITED STATES DISTRICT COURT                                              DATE FILED: 3- / 2- 2.0
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - -     X

UNITED STATES OF AMERICA

          -   V.       -                                 ORDER

KUSHTRIM DEMAJ,                                          S3 16 Cr. 289 (ALC)

                       Defendant.

                   -       -   -   -   -   -   -   - X


      I   WHEREAS, on April 25, 2016, the Honorable Judge Frank

Maas, Magistrate Judge, Southern District of New York, ordered

KUSHTRIM DEMAJ (the "Defendant") held on $250,000 Personal

Recognizance Bond and further secured by $10,000 cash, among

other things;

          WHEREAS, on or about May 4, 2016, the defendant

personally posted $10,000 cash bail (the "Bail Funds") toward a

$250,000 court-ordered personal recognizance bond, and the Bail

Funds remain on deposit with the Clerk of Court (receipt number

465401151881);

          WHEREAS, on or about June 21, 2017, the Defendant pled

guilty to Count One of the Indictment, S3 16 Cr. 289 (ALC), and

admitted the forfeiture allegation with respect to Count One of

the Indictment, pursuant to a plea agreement with the

Government, and agreed to forfeit a sum of money equal to

$113,000.00 in United States currency, representing the amount
of proceeds the defendant obtained, directly or indirectly, as a

result of the offense charged in Count One of the Indictment;

          WHEREAS, on or about June 23, 2017, the Court entered

a Consent Preliminary Order of Forfeiture/Money Judgement

imposing a money judgment in the amount of $113,000.00 in United

States currency against the Defendant(the "Money Judgment"); and

          WHEREAS, on or about March 6, 2020, the Government

moved pursuant to Title 28, United States Code, Section 2044

that the Bail Funds be applied toward the payment of the

Defendant's Money Judgment;

          IT IS HEREBY ORDERED that:

          1.   In accordance with Title 28, United States Code,

Section 2044, the Clerk of the Court shall pay the Bail Funds,

less the Clerk's fees, if any, to the United States in the form

of a check payable to the U.S. Customs and Border Protection

which shall reference the Defendant's name and case number, and

be delivered to the United States Attorney's Office, One St.

Andrew's Plaza, New York, NY, Attn: Alexander Wilson, Co-Chief,

Money Laundering and Transnational Criminal Enterprise Unit.

          2.   Upon execution of this Order, and pursuant to 21

U.S.C. § 853, the United States Customs and Border Protection

shall be authorized to deposit the Bail Funds, as a payment on

the Money Judgment, in the Treasury Assets Forfeiture Fund, and


                                2
the United States shall have clear title to such forfeited

property.

            3.   The Clerk of the Court shall forward three

certified copies of this Order to Assistant United States

Attorney Alexander Wilson, Co-Chief, Money Laundering and

Transnational Criminal Enterprise Unit, One St. Andrews Plaza,

New York, New York, 10007.




                    7~'2-----
HONORABLE Andrew L. Cart.er
                                                     3- 11-2.0
                                                         DATE
United States District Judge




                                  3
